 410DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalNo. 695,Laborers International Union of NorthAmerica,AFL-CIOandMautz&Oren, Inc. Case14-CC-876March 6. 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 19, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.FINDINGS OF FACT1.THE BUSINESS OF FHE EMPLOYERS AND THE LABORORGANIZATION INVOLVEDMautz & Oren, Inc., the charging party, is a Delawarecorporation engaged in general construction work, with itsprincipal office in Effingham, Illinois, and another office inthe State of Indiana. It received products valued in excessof $50,000 during the past calendar year from pointsoutside the State ofIllinois.Martin's IGA, an Illinoiscorporation, is engaged in the retail sale of groceries,meats, and related products. During the past year, it tooreceived products valued in excess of $50,000 from pointsoutside the State of Illinois. Martin's IGA also sold at retailproducts valued in excess of $50,000 during that period. Ifind that both Mautz & Oren, Inc., and Martin's IGA areemployers engaged in commerce within the meaning ofSection 8(b)(4) and Section 2(6) and (7) of the Act.Respondent Union, Local No. 695, Laborers InternationalUnion of North America, AFL-CIO, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.iIn adopting the Administrative Law Judge'sDecision we need notplace reliance upon his finding that Larimer's alleged threat to picketwas.in any event,so minimal and isolated as not to rise to a violation of the Act"because we agree with his further findings that it did not amount to a threatand was not directedatMartin. (See third full paragraph of see II. B ofALJDentitled "Discussion.")DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Effingham, Illinois, on October 2, 1973, basedon charges filed August 16, 1973, and a complaint issuedSeptember 7, 1973, alleging that Respondent violatedSection 8(b)(4)(ii)(B) of the Act. Respondent denies anyviolations of the Act. The General Counsel and Respon-dent have filed briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:iOne Paul Shadwell,apparently a union member,overheard the callfrom Larimer to MartinMautz & Oren was engaged by Clyde Martin, presidentof Martin's IGA, and also mayor of Effingham, Illinois, toconstruct a new supermarket for Martin, adjacent to hisold store. Respondent had futilely attempted to get Mautz& Oren to sign a contract with it, and hire its laborers forthe job. Thereafter, Respondent Union, by its businessrepresentative,William J. Larimer, sought to enlist MayorMartin's supportin gettingMautz & Oren to hire laborers.As there is no question but that Mautz & Oren was a"primary," and Martin's IGA a "secondary." employer asthose terms are used in "secondary boycott" cases, the onlyissue iswhether Larimer's conductand statements in hisconversations withMayor Martin constituted "threats"within the meaning ofSection 8(b)(4)(ii)(B).The testimony concerning these conversations, almost allof it from Larimer and Martini is not in any substantialdisagreement. In essence, Martin testified that some timein July, a group of Respondent's agents, including Larimer,called on him at his office in the city hall of Effingham to"sell theirservices,"apparently in connection with two citybuildings to be constructed,as well asMartin's own store.Nothing said in this conversation is alleged to have been inviolation of the Act. Shortly before August 9, Martin spokewith Larimer on the phone. Larimer told Martin thatWilliam (Tom) Arnold, Mautz & Oren's secretary-treasur-er,did not want to employ any laborers. Martin said toLarimer, "I thought we had that outlined before we cometo this because we went to the AFL-CIO Union with209 NLRB No. 72 LOCAL 695,LABORERSMautz & Oren before and we didn't have any problemsand I didn't think we would have any problems this time."Larimer then responded,"Idon'twant to cause anytrouble but we're not getting along." That, according toMartin, "was about the gist of that conversation."A few days after August 9. which was the day theconstruction of the new store began, Lanmer came toMartin's city hall office, and said, "Clyde, now, TomArnold has not employed one man yet . . . There's goingto be trouble." Martin responded, "Bill I don't want anytrouble, I thought I employed the right people to do thework, we had no trouble with them before and I just feltlike we would have no trouble again. Bill, I don't want anytrouble, I don't want any picket line." Lanmer replied, "Idon'twant to either but there may have to be one."A few days later, Larimer, while shopping with his wifeatMartin's store, met Martin in theaisle.Larimer said thatArnold ". . . has not employed one of my laborers. Martinsaid "I don't want any problems, I don't want any picketline," and Larimer responded "1 don't either but there mayhave to be." Martin told Larimer that he would go talk toArnold.Martin emphasized that it was he, and notLarimer, who used the word "picket," that Larimer neverused that word. Martin agreed that Larimer's attitudeduring the telephone conversation reported above was thatof a "peaceful and law-abiding citizen," and that theconversationwas "congenial and friendly in natureconsisting of a continuation of the events that took place atCityHall." 2Larimer's testimony did not, as noted above, differ fromMartin's in any substantial manner. Larimer placed thefirst contact withMartin (other than the group of unionagents visitingMartin to "sell their services,")as August 9,the day of groundbreaking at Martin's store. The followingconversation ensued, according to Lanmer, after he metMartin in the aisle of the store. Martin invited Larimer togo to the back of the store where the groundbreaking wasto take place; Larimer replied that he had "better not gobecause I figured Tom Arnold would file charges againstme." Martin said "Well, I thought that Tom was all right.They built the other store and I figured he was 100 percentUnion." Larimer replied "No, we are having a problem ofgetting our contract negotiated," and Martin said, "Well, Idon't have to give him the contract. I will talk to him andsee what 1 can get done." Larimer commented that "If youcould that would be fine with me. The least trouble wewould have and the less trouble we get involved in thebetter I like it" Martin said he would talk to Arnold, andthat he thought he could "work it out." The meetingconcluded with Larimer telling Martin that he would callCarlMoore, the Union's "district man," that he waswaiting on word from Moore as to what to do, and that"whatever the order is from the district or the internationalIwill talk to you about it before I do anything. It doesn'tmake any difference what it is, negotiations or anything,I'll talk to you first." This last portion of Larimer's part ofthe conversation was in response to Martin saying he didnot want picketing or trouble.411About 4 or 5 days later, Lanmer called Martin to askhim what he had accomplished- Martin said he talked tothe architect, and perhaps also to Arnold, and was told itwas not his business, and added that he was "going to talkto them some more and see if I can get the thingstraightened out."A final conversation with Martin occurred just afterMautz&Oren filed the charges in this case, on August 16,with Larimer visiting Martin at city hall. Larimer showedMartin the charges, and asked Martin whether he agreed towhat was said in them.Martin replied"I don't agree to allof it. All we talked about was in good faith." Larimer said"There wasn't a word of `picket' ever mentioned," andMartin answered "No threat."The complaint,as amended at the hearing,alleges thatthere were three occasions on which"threats"were made,the first about August 1 in a telephone call, the second (theamendment made at the hearing)about August 6 at themayor'soffice,and the third about August 8 at Martin'sstore.Martin's testimony,as noted above,places the firstincident, the telephone call, a few days before the August 9groundbreaking, the second, at city hall, about August 16,and the third, at Martin's store, about August 13 or 14.Larimer places the first incident as occurring at the store,on groundbreaking day, August 9, the second,a telephoneconversation, 4 or 5 days later, about August 13 or 14, andthe third, at the council room of Effingham city hall,shortly after the charges were filed on August 16, 1973.Both with respect to the dates and the other minordiscrepancies mentioned below,there is ito question in mymind but that both Martin and Lanmer were giving theirbest recollection of what occurred,and when, with noattempt to dissemble or color matters. Because of thesurrounding circumstances testified to by Larimer of themeeting at the store,and because of the tie-in with thecharges asto the cityhall meeting,I am inclined to believethat Larimer's recollection was somewhat more accuratethan Martin's. For this reason,I am also inclined to resolvetheminor discrepancies toward Lanmer'sversion, al-though, as I shall note,the result of this case would be thesame were I to find the facts precisely as testified to byMartin.B.DiscussionAs stated, the only issue in this case is whether in thethree short "friendly"and "congenial"conversationsbetweenUnion agent Larimer and neutral employerMartin,the former threatened the latter within themeaning of Section 8(b)(4)(ii)(B). The words"trouble,""problem," and "picket"were all used to varying degreesduring the three conversations,but whether,in their usageand context, they sustain the General Counsel's positionsthat threats were made cannot be resolved by the use of thewords alone.I have accepted Larimer's version of what was said andwhen it was said as more accurately representing whatactually occurred, except as noted below. At the first2Referring, obviously,to the Union's attempt to "sell their product" latein July 412DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation, occurring August 9 at Martin's store, thecriticalportion of the conversation has LarimertellingMartin that it was "fine with me" for Martin to talk toArnold because "The least trouble we would have and theless trouble we get involved in the better I like it," followedby Larimer saying that whatever Carl Moore told him todo was, essentially, what he would have to do. I cannotconclude that the use of the word "trouble" by Larimer inthis context was intended as, or construed by Martin as, athreat of trouble forMartin,who had already agreed to usehis influence with Arnold to attempt to have Mautz &Oren use laborers on the job. Nor can I conclude thatLanmer's remark that he would consult Moore and dowhatever he was told to do constitutes a threat. The use oftheword "trouble," in my opinion, clearly referred totrouble with Mautz & Oren, not to a prediction or threat oftrouble withMartin, and similarly there is no reason toconclude that following the orders of Moore connoted athreat of some adverse action against Martin. Starting, aswe must, with the proposition that the General Counsel hasthe burden of proving a violation of the Act, and takingintoaccount thatMartin himself testified as to the"congenial" and "friendly" nature of this and the otherconversations between him and Larimer, to infer that otherunion officials might order action directly against Martin,and that this was the message either that Lanmer intendedMartin to get or inherent in the words used would stretchspeculation to the breaking point.The alleged threat to picket, in my opinion, did notamount to a threat, was not directed at Martin (or Martin'sstoreunder construction), and was, in any event, sominimal and isolated as not to rise to the level of aviolation of the Act. Martin specifically testified that he,notLanmer, first used the word "picket" in theirconversation.3 He said,in essence,that he did not wantany problems, or any picket line, and Lanmer respondedthat he didn't either, but "there may have to be."4 As withtheword "trouble," there is nothing to suggest thatLanmer had in mind, intended Martin to think, or thatMartin did think, that any such picketing would be otherthan lawful primary picketing against Mautz & Oren.Indeed, in the light of the friendly and congenial nature ofthe conversation between Lanmer and Martin, and the factthat there was never any actual picketing against which totest the alleged threat, the latter conclusion, that Larimerhad in mind at most lawfully picketing Mautz & Oren, andthatMartin would so construe Larimer's response, is themore probable inference. Considering also that whatLarimer said was in response to Martin's statement, so thatLanmer did not himself bring up or even mention the wordpicket, and the isolated and minimal nature of the so-calledthreat to picket, I find that the General Counsel has failedto prove a violation of Section 8(b)(4)(ii)(B) in this respect.As I stated above,were I to accept Martin's version ofthe conversations as completely accurate, I would notcome to a different conclusion.As to the threat to picket, Ihave already accepted Martin's version of what was said,but have concluded that it was only said on one occasion.The same responseby Larimerto the same remark byMartin on two,rather than one, occasions,would removeonly the above-stated reason that the statement wasisolated,but would not affect my principal reasons forconcluding that there was not any unlawful threat to picketproven bythe General Counsel.As to the threat of "trouble,"accepting Martin's versionwould have Lanmer,as the first to use the word,ratherthan using it in an"I don'twant trouble either"manner, asLarimer testified.Again,this would not suffice,in all theother circumstances,and for the reasons set forth above, toaltermy conclusion that the General Counsel did notprove that "trouble"forMartin was intended by Lanmer,or impliedbyMartin.See, e.g.,Construction,BuildingMaterial and Miscellaneous Drivers Local UnionNo.83,International Brotherhoodof Teamsters, Chauffeurs,Ware-housemen and Helpersof America,Inc. (Marshall&Haas),133 NLRB 1144,1145-46.The many casescited bythe General Counsel to supportnisposition are largely inapposite,the bulk involvingactual picketing,and others direct threats to a neutralaccompanying specific cease-doing-business demands. Theonly two cases cited that are at all"in the ballpark," areInternational Brotherhoodof ElectricalWorkers,Local No. 5AFL-CIO (Jonel Construction Co., Inc.),164 NLRB 455,andLafayetteBuilding and ConstructionTradesCouncil(Southern Construction Corporation),132 NLRB 673. In theformer,the Board affirmed a Trial Examiner's conclusionthat a Union violated Section 8(b)(4)(ii)(B)by threateninga neutral with"trouble." There,however,the threat was forthe direct and specific purpose of causing the neutral tocease doing business with the primary employer,and wasfollowed by unlawful picketing when the neutral,a generalcontractor,did award the subcontract to the "bad"subcontractor. In the latter,the threat of trouble on whichthe violation was based was also specifically directed at ageneral contractor because of a specific"bad" subcontrac-tor and was also followed by unlawful picketing. Further-more,in both these cases,the facts show an affirmativeand direct statement that there would be troublefor theneutral,rather than the indirect and ambiguous type oflanguage,the friendly and congenial setting,and the factthat the language constituting the alleged threats waslargely in response to statements by Martin, the "neutral."For all these reasons,I find that the General Counsel hasfailed to prove that Respondent Union violated Section8(b)(4)(ii)(B) of the Act.3Martin testified to the use of the wordon two separate occasions,° i accept Martin's version of Larimer's responsein this connection, asdescribing them in virtuallyidentical language I am satisfied,and find, thatLarimer was rather imprecise in his recollection of what he said, or exactlyonly in the August 9 conversation at Martin's store wasthe wordusedwhat Martin said, althoughagreeing, on cross-examination,thatMartinsaid something aboutnot wantingany picketing or any trouble LOCAL 695,LABORERSCONCLUSION OF LAWThe evidence does not establish that Respondentengaged in the unfair labor practices alleged in thecomplaint.413Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERThe complaint is dismissed in its entirety.5 In the event no exceptionsare filedas provided by Sec. 102 46 of the102 48 ofthe Rules and Regulations,be adoptedby theBoard and becomeRules and Regulationsof theNational Labor Relations Board,the findings,itsfindings.conclusions and order, and all objectionsthereto shall beconclusions,and recommended Order herein shall, asprovidedinSecdeemedwaived for all purposes